                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

            Plaintiff,

v.                                                        CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

            Defendants.


                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court after being informed that the case has settled.

      IT IS THEREFORE ORDERED that the parties shall submit closing documents

by May 13, 2019.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
